DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number “96” described as a second end of a cowl cover.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,150,256 to Yonezawa et al. (hereinafter Yonezawa).
Regarding claim 1, Yonezawa discloses an energy absorbing member (see Abstract) for a vehicle, comprising: an engine cover (18) adapted to be mounted beneath a vehicle hood (16) and to overlie at least part of an engine (12A); and an upper member (32, 336, 37) coupled to the engine cover (coupled at bottom near 38), the upper member being cantilevered to the engine cover (see Figure 2) wherein the upper member has a base (bottom area coupled to 38, see Figure 2) coupled to the engine cover (18) and a free end (above 37, see Figure 2) spaced from the base, the upper member is flexible and a first portion of the upper member spaced from the base and including the free end is movable relative to the base (see flex of end of 36, above 37 from Figure 2 to Figure 3).
Regarding claim 2, Yonezawa discloses the base is arranged at an angle greater than 45 degrees from the first portion (the first portion – 37, is at an angle greater than 45 from the base  - end near 38; see Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa.
	Yonezawa is discussed above, and further discloses the first portion and of metal. Yonezawa does not disclose the type of metal used, or the desire thickness of the first portion, or the upper member being aluminum with a specific yield strength and tensile strength.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use a metal at a desired thickness for the first portion, and aluminum (a type of metal) at a specific yield strength and tensile strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. And further, that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not suggest alone or in combination having an upper member between the engine and the inner surface of the hood such that upon flexing of the hood toward the engine, the hood engages the upper member before the hood engages the engine. Further, the prior art does not suggest alone or in combination that the engine cover has a flange extending from the main body, and wherein the base is connected to the flange and the flange extends from the main body toward the inner surface of the hood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the PTO-892 includes various configurations of energy absorbing members for a vehicle in an engine compartment area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616